DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments with respect to claim 1 as it pertains to the prior art have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.  
Information Disclosure Statement
The information disclosure statement(s) filed on October 5, 2022 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 

Claim Objections
Applicant is advised that should claim 13 be found allowable, claims 14-15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5, 10, 12-16 are rejected under 35 U.S.C. 102(a1),(a2) as being anticipated by Chen (US 2016/0187621; cited by Applicant).
	Examiner’s note: the USC 102 is based on an overlapping range of sufficient specificity (MPEP 2131.03).
	As to claim 1, Chen teaches an optical imaging system comprising a first lens having positive refractive power, a convex object side surface and a convex image side surface (Chen Fig. 11 - 610, 611, 612; Table 11); a second lens having negative refractive power and a concave image side surface (Chen Fig. 11 - 620, 622; Table 11), a third lens having negative refractive power, a convex object side surface and a concave image side surface (Chen Fig. 11 - 630, 631, 632; Table 11), a fourth lens having negative refractive power, a convex object side surface and a concave image side surface (Chen Fig. 11 - 640, 641, 642; Table 11), a fifth lens having negative refractive power (Chen Fig. 11 - 650; Table 11), a sixth lens having positive refractive power (Chen Fig. 11 - 660; Table 11), wherein the first to sixth lenses are sequentially disposed on an optical axis from an object side toward an image side (Chen Fig. 11), wherein a field of view of the optical system including the first to sixth lenses FOV ≤ 44o (Chen para. [0039] - FOV = 2*HFOV = 20.0 degrees < FOV < 50.0 degrees; overlapping range of sufficient specificity (MPEP 2131.03)).
	As to claim 5, Chen teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Chen further teaches the second lens has a convex object side surface (Chen para. [0128] - object side surface (621) having an inflection point).
	As to claim 10, Chen teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Chen further teaches a sixth lens has a convex image side surface (Chen Fig. 11 - 662; para. [0132]).
	As to claim 12, Chen teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Chen further teaches among the first to sixth lenses, the first lens has the smallest absolute focal length value (Chen Table 11 - |f1| < |f2, f3, f4, f5, f6|).
	As to claims 13-15, Chen teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Chen further teaches the first lens and the second lens are formed of plastic having different optical characteristics (Chen Table 11).
	As to claim 16, Chen teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Chen further teaches each of the first to sixth lenses is formed of a plastic having optical characteristics different from those of adjacent lenses (Chen Table 11; Fig. 11).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 10, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0187621; cited by Applicant).
	Examiner’s note: the USC 103 is based on an overlapping range being prima facie obvious (MPEP 2144.05).
	As to claim 1, Chen teaches an optical imaging system comprising a first lens having positive refractive power, a convex object side surface and a convex image side surface (Chen Fig. 11 - 610, 611, 612; Table 11); a second lens having negative refractive power and a concave image side surface (Chen Fig. 11 - 620, 622; Table 11), a third lens having negative refractive power, a convex object side surface and a concave image side surface (Chen Fig. 11 - 630, 631, 632; Table 11), a fourth lens having negative refractive power, a convex object side surface and a concave image side surface (Chen Fig. 11 - 640, 641, 642; Table 11), a fifth lens having negative refractive power (Chen Fig. 11 - 650; Table 11), a sixth lens having positive refractive power (Chen Fig. 11 - 660; Table 11), wherein the first to sixth lenses are sequentially disposed on an optical axis from an object side toward an image side (Chen Fig. 11), wherein a field of view of the optical system including the first to sixth lenses FOV ≤ 44o (Chen para. [0039] - FOV = 2*HFOV = 20.0 degrees < FOV < 50.0 degrees; overlapping range and thus prima facie obvious (MPEP 2144.05). As taught by Chen, satisfying 20.0 degrees < FOV < 50.0 degrees, is favorable to avoiding generation of stray light (Chen para. [0039]).
	As to claim 5, Chen teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Chen further teaches the second lens has a convex object side surface (Chen para. [0128] - object side surface (621) having an inflection point).
	As to claim 10, Chen teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Chen further teaches a sixth lens has a convex image side surface (Chen Fig. 11 - 662; para. [0132]).
	As to claim 12, Chen teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Chen further teaches among the first to sixth lenses, the first lens has the smallest absolute focal length value (Chen Table 11 - |f1| < |f2, f3, f4, f5, f6|).
	As to claims 13-15, Chen teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Chen further teaches the first lens and the second lens are formed of plastic having different optical characteristics (Chen Table 11).
	As to claim 16, Chen teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Chen further teaches each of the first to sixth lenses is formed of a plastic having optical characteristics different from those of adjacent lenses (Chen Table 11; Fig. 11).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (US 9,726,857) is cited as the corresponding patent to Chen cited above; Tang et al. (US 9,977,224) is cited as an additional example of a (+ - - - - +) powered lens.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        November 14, 2022